In Prohibition. On December 23, 1999, relator filed a document titled “Petition for Writ of Prohibition.” S.Ct.Prac.R. IX(4) requires that an original action shall be instituted by the filing of a complaint containing a specific statement of facts upon which the claim for relief is based and supported by an affidavit of relator specifying the details of the claim. The affidavit attached to relator’s “petition” does not attest to the details of the claim. Whereas relator has not met the requirements of S.Ct.Prac.R. IX(4) for instituting an original action,
IT IS ORDERED by the court, sua sponte, that this case be, and hereby is, dismissed.